DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FOREIGN APPLICATIONS
EP 18186618.7 07/31/2018
	This office action is in response to Applicant’s amendment submitted March 16, 2021.  Claims 1-19 are pending.
Applicant’s election without traverse of Group I, claims 1-17 and 19, in the reply filed on November 25, 2020 is acknowledged.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 25, 2020.
The rejection of Claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
The following rejections of record are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 10, 12-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Okutsu (JP2010254798A, cited on IDS).
Okutsu teaches dispersing powdered cellulose in DMSO, adding a 28% sodium methoxide/methanol solution to said slurry, and adding methyl octanoate, and reacting for 7 hours.  The mixture is heated to 125°C, which is more than 10°C lower than the boiling point of methyl octanoate (194°C).  Methanol is removed under vacuum. The degree of substitution was 0.83.  See page 13, Example 1 and comparative example 1.  Cellulose esters are used in films, fibers, drugs, and personal care (page 8, last paragraph).  Other bases such as sodium 
 Okutsu adds the base before adding the reagent, while the claims require adding the reagent before the base.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to reverse the order of addition in Okutsu.  It has been held that merely reversing the order of steps in a multi-step process is not a patentable modification absent unexpected or unobvious results.  Ex parte Rubin, 128 U.S.P.Q. 440 (P.O.B.A. 1959).  Cohn v. Comr. Patents, 251 F. Supp. 437, 148 U.S.P.Q. 486 (D.C. 1966).
Okutsu carries out step d for 7 hours, which is longer than the claimed 30 minutes to 2 hours.  Okutsu also teaches that reaction time and temperature can be adjusted (page 12, first paragraph).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out Okutsu’s reaction for the claimed reaction period.  Okutsu teaches that the reaction time can be adjusted, and the skilled artisan would optimize reaction time for the desired yield and degree of substitution.  See MPEP 2144.05:  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 245 (CCPA 1955).”
Okutsu teaches the use of methyl octanoate, while claim 10 recites ethyl octanoate.  It would have been obvious to one of ordinary skill in the art at the time the application was filed 
Okutusu’s esterification process does not include a step such as milling, which would change the morphology of the polysaccharide.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okutsu (JP2010254798A, cited on IDS) in view of Rodionova (Cellulose (2011) 18:127-134).
Okutsu teaches as set forth above, but does not teach esterification of microfibrillated cellulose.
Rodionova teaches that microfibrillated cellulose has advantages such as low cost, renewability, biodegradability, mechanical properties, and a broad capacity for chemical modification.  Microfibrillated cellulose esters are desirable products.  See pages 127-128, Introduction.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use microfibrillated cellulose in Okutsu’s process because it has desirable properties such as low cost, renewability, biodegradability, mechanical properties, and a broad capacity for chemical modification, as taught by Rodionova.  Because it has a broad capacity for chemical modification, the skilled artisan would have a reasonable expectation of success for using microfibrillated cellulose in Okutsu’s process.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Okutsu (JP2010254798A, cited on IDS) in view of Shimamoto (US 7,745,615 B2, June 29, 2010).
Okutsu teaches as set forth above, but does not teach the bases recited in claim 9.
Shimamoto teaches that a base used for preparing a cellulose ester can be sodium hydroxide or sodium carbonate (column 17, lines 9-15).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to substitute sodium carbonate for sodium hydroxide in Okutsu’s method.  The Supreme Court in KSR reaffirmed the familiar framework for determining obviousness as set forth in Graham v. John Deere Co. (383 U.S. 1, 148 USPQ 459 (1966)), but stated that the Federal Circuit had erred by applying the teaching- suggestion-motivation (TSM) test in an overly rigid and formalistic way. KSR, 82 USPQ2d 1385.  Exemplary rationales that may support a conclusion of obviousness include simple substitution of one known element for another to obtain predictable results.  Simple substitution of one known base for another would result in the claimed invention, and the results would have been predictable because both bases are known to be used for preparing cellulose esters.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Okutsu (JP2010254798A, cited on IDS) in view of Edgar (US 5,420,267, May 30, 1995).
Okutsu teaches as set forth above.  Ester compounds to be used include those having 3-17 carbons, and which can be substituted.  See page 10, second to last paragraph.  Okutsu does not teach a method wherein the reagent is an acetoacetate alkyl ester.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to substitute tertbutyl acetoacetate for methyl octanoate in Okutsu’s method.  The Supreme Court in KSR reaffirmed the familiar framework for determining obviousness as set forth in Graham v. John Deere Co. (383 U.S. 1, 148 USPQ 459 (1966)), but stated that the Federal Circuit had erred by applying the teaching- suggestion-motivation (TSM) test in an overly rigid and formalistic way. KSR, 82 USPQ2d 1385.  Exemplary rationales that may support a conclusion of obviousness include simple substitution of one known element for another to obtain predictable results.  Simple substitution of one known ester for another would result in the claimed invention, and the results would have been predictable because both esters are known to be used for preparing cellulose esters.  Okutsu teaches that substituted esters may be used in the method, so the results would have been predictable.

Response to Arguments
Applicant argues that Okutsu shows no teaching of wherein the polysaccharide is not subjected to a process which will change its morphology.  This argument is not persuasive.  While Okutsu does not state “not subjected to a process which will change its morphology,” Okutsu’s esterification process does not recite any milling or grinding steps, or other steps which would be expected to change the morphology.   Applicant has not argued that Okutu’s 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/             Primary Examiner, Art Unit 1623